Exhibit LIST OF DEBTORS ILX Resorts Incorporated ILX Bell Rock Incorporated ILE Sedona Incorporated Los Abrigados Partners Limited Partnership ILX Tourist Station Incorporated Premiere Development Incorporated Sea of Cortez Premiere Vacation Club, S. de R.L. de C.V. Genesis Investment Group, Inc. Harbor Southwest Development, Inc. Rocky Point Genesis Incorporated, S. de R.L. de C.V. Puerto Penasco Vacation Destinations VCA South Bend Incorporated VCASB Partners General Partnership VCA Tucson Incorporated First Piggy LLC ILX-Bruno LLC
